      3:20-cv-03503-MGL         Date Filed 10/06/20      Entry Number 35        Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


 SOUTH CAROLINA PROGRESSIVE
 NETWORK EDUCATION FUND,                                     Case No. 3:20-cv-03503-MGL

             Plaintiff,

                                 v.

 MARCI ANDINO, in her official capacity as
 Executive Director of the South Carolina
 State Election Commission; JOHN WELLS,
 in his official capacity as Chair of the South
 Carolina State Election Commission; and
 JOANNE DAY, CLIFFORD J. EDLER,
 LINDA MCCALL and SCOTT MOSLEY, in
 their official capacities as members of the
 South Carolina State Election Commission,

             Defendants.


          PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
     MOTION TO INTERVENE BY PRESIDENT PEELER AND SPEAKER LUCAS

               Plaintiff opposes the intervention motion by Harvey Peeler, in his capacity as

President of the South Carolina Senate, and James H. (“Jay”) Lucas, in his capacity as Speaker

of the South Carolina House of Representatives (“Proposed Intervenors”). ECF No. 29 (“MTI”).

Proposed Intervenors certainly have sufficient interest to submit an amicus brief to this Court,

expressing their position on this dispute, but they have not satisfied the requirements of Federal

Rule of Civil Procedure 24. Their intervention would be duplicative of Defendants’ briefing in

this case and would inhibit the sound administration of this case, which is proceeding on an

emergency basis before the Court. Plaintiff would not oppose Proposed Intervenors submitting




                                                  1
      3:20-cv-03503-MGL          Date Filed 10/06/20       Entry Number 35         Page 2 of 6




an amicus curiae brief (and proposed as much to Proposed Intervenors’ counsel), but intervention

is not warranted.1

               To intervene as of right pursuant to Rule 24(a)(2), Proposed Intervenors “‘must

show that (1) [they] ha[ve] an interest in the subject matter of the action, (2) disposition of the

action may practically impair or impede the [their] ability to protect that interest, and (3) that

interest is not adequately represented by the existing parties.’” N. Carolina State Conference of

NAACP v. Berger, 970 F.3d 489, 502 (4th Cir. 2020) (quoting Newport News Shipbuilding and

Drydock Co. v. Peninsula Shipbuilders’ Ass’n, 646 F.2d 117, 120 (4th Cir. 1981)).2

               As an initial matter, it is important to recognize that Plaintiff is not bringing a

facial challenge to any South Carolina statute, nor is it claiming that the South Carolina

legislature, by passing S.C. Code Ann. § 7-5-150, acted unconstitutionally. See Plaintiff’s

Motion for Preliminary Injunction and a Temporary Restraining Order, Dkt. No. 2 (“Plt’s

MOL”), at 4 (“The Cutoffs are unconstitutional as applied under these circumstances and can be

extended until at least October 19 without causing more than a de minimis administrative

inconvenience to the state.”). This is not a challenge to the General Assembly’s “policy

judgments” nor an “invitation[] to rewrite the South Carolina Election Code through litigation.”

MTI, at 5.


1
  Proposed Intervenors did not contact Plaintiff’s counsel prior to filing their motion, contrary to
Local Rule 7.02. Upon receiving notice via ECF that this motion had been filed, Plaintiff’s
counsel contacted Proposed Intervenors’ counsel proposing that Plaintiff would consent to the
filing of an amicus brief, but not status as intervenors. Proposed Intervenors’ rejected the
proposal.
2
  Plaintiff notes that Rule 24(c) requires that “[t]he motion must . . . be accompanied by a
pleading that sets out the claim or defense for which intervention is sought.” Proposed
Intervenors did not accompany their motion with such a proposed pleading, or even an
accompanying affidavit, thereby giving independent grounds for this Court to deny intervention.
Cf. Spring Const. Co. v. Harris, 614 F.2d 374, 376-77 (4th Cir. 1980) (court may overlook “non-
prejudicial technical defects” where the intervenors filed an accompanying affidavit with their
motion and filed an accompanying pleading shortly thereafter).
                                                  2
      3:20-cv-03503-MGL          Date Filed 10/06/20      Entry Number 35         Page 3 of 6




               The South Carolina legislature, no doubt, is imbued with the authority to

promulgate the election laws, but South Carolina law delegates the authority to enforce the

specific laws at issue here to the Executive Director of the Commission, who is a defendant in

this action. S.C. Code Ann. § 7-3-20(C). And, contrary to Proposed Intervenors’ claim that the

“deadline for voters to register in advance of an election, are political, not legal, questions,” MTI,

at 4, the question of whether a statute as applied is unconstitutional is unquestionably a legal

issue, see Marbury v. Madison, 5 U.S. 137, 178 (1803) (“the constitution is superior to any

ordinary act of the legislature; the constitution, and not such ordinary act, must govern the case

to which they both apply”).3

               Especially in light of the fact that the party imbued with the authority to enforce

the complained-of provision of South Carolina law is a defendant in this action, Proposed

Intervenors’ interests are neither at risk of being “practically impair[ed] [n]or impede[d],” nor are

they at risk of being “[in]adequately represented by the existing parties.” Berger, 970 F.3d

at 502. Notably, Proposed Intervenors do not appear to raise even a single issue of fact or law

that Defendants have not already addressed in their opposition papers. Compare MTI, at 3-4

(separation of powers); 7-8 (untimeliness of Complaint); 8 (Purcell doctrine); 8 (lack of

standing); 8 (state interests) with Defendants’ Opposition to Plaintiff’s Motion, Dkt. No. 23

(“Defs’ MOL”), at 4-7 (standing); 7-8 (Purcell doctrine); 11-13 (state interests); 13-14

(untimeliness of Complaint); 15 (separation of powers). Proposed Intervenors’ identity of

interests with Defendants is thus plain on the face of their motion papers. There is no “practical




3
  Plaintiff did not see the need to address this fundamental point concerning the supremacy of
federal law, see Const. art. VI, sec. 2 (Supremacy Clause), when raised by Defendants in their
opposition to Plaintiff’s motion, see Dkt. No. 23 at 15, but its reemergence in Proposed
Intervenors’ papers only underlines the commonality of their interests.
                                                  3
      3:20-cv-03503-MGL          Date Filed 10/06/20       Entry Number 35         Page 4 of 6




disadvantage or impediment” to them if intervention is denied. Berger, 970 F.3d at 504

(emphasis in original).

               Finally, the Proposed Intervenors have not suggested why Defendants cannot

adequately represent their interests in this matter. Proposed Intervenors and Defendants have the

same avowed goal—to enforce the Voter Registration Cutoffs—thus, the Westinghouse

presumption of adequacy of representation applies. The “proposed intervenor must establish one

of three factors—adversity of interest, collusion or nonfeasance—to overcome this presumption

and meet the inadequacy requirement.” Id. at 505 (citing Commonwealth of Virginia v.

Westinghouse 542 F.2d 214, 216 (4th Cir. 1976)). There is no basis to conclude—and the

Proposed Intervenors do not suggest otherwise—that Defendants are colluding with Plaintiff, are

not adverse to Plaintiff, or are not vigorously defending this lawsuit. Indeed, Defendants and

Proposed Intervenors were all co-petitioners to the Supreme Court in Middleton v. Andino, and

were represented together by the very same counsel representing Defendants in this action. See

Application for a Stay (20A55), Marci Andino et al. v. Kylon Middleton, et al. (Oct. 1, 2020).

               The sole suggestion of a mismatch of interest between Proposed Intervenors and

Defendants is in a throwaway line that “the core of the Plaintiffs’ case is based on alleged

remarks and past conduct by the existing defendants that, in the Plaintiffs’ view, provide a basis

for the Court to accept the Plaintiffs’ invitation to rewrite South Carolina’s election law for

purposes of the upcoming election.” MTI, at 5. Proposed Intervenors are presumably referring

to the fact that Defendants—and, notably, the South Carolina Attorney General and the state

courts of South Carolina—have admitted that there is no practical impediment to extending the

registration deadline. See Plt’s MOL, at 22-25. Yet whether the Commission can, as a matter of

practical reality, extend the registration deadline is a factual issue, not a legal position. The



                                                  4
      3:20-cv-03503-MGL          Date Filed 10/06/20       Entry Number 35         Page 5 of 6




Proposed Intervenors’ intervention would not change that reality or any effects it may have. To

the extent they have legal arguments to make, or atmospheric objections to Plaintiff’s claimed

relief to raise, the very same statute they cite—the 2019–20 Appropriations Act § 91.26—

provides them with the authority to “file an amicus brief,” an option Plaintiff has offered to

consent to, but Proposed Intervenors have refused.

               Allowing Proposed Intervenors to file an amicus brief instead of intervention

would also be superior to allowing their permissive intervention under Federal Rule of Civil

Procedure 24(1)(B), for many of the same reasons. There would be no prejudice to Proposed

Intervenors if they were to be denied intervention but offered an opportunity to submit an amicus

brief instead. And, given the emergency nature of this action and the extremely short time period

available, granting permissive intervention has the potential to unnecessarily and prejudicially

delay the issuance of an order. Fed. R. Civ. P. 24(b)(3) (“In exercising its discretion, the court

must consider whether the intervention will unduly delay or prejudice the adjudication of the

original parties’ rights.”); see also Stuart v. Huff, 706 F.3d 345, 355 (4th Cir. 2013) (affirming

denial of permissive intervention where “permitting intervention would likely ‘result in undue

delay in adjudication of the merits, without a corresponding benefit to existing litigants, the

courts, or the process’ because ‘the existing [d]efendants are zealously pursuing the same

ultimate objectives’”) (quotation from district court; alterations in original).

                                          *       *       *

               Plaintiff respectfully requests that the Proposed Intervenors’ Motion to Intervene

be denied.




                                                  5
      3:20-cv-03503-MGL      Date Filed 10/06/20    Entry Number 35      Page 6 of 6




Dated: Columbia, SC
       October 6, 2020


BURNETTE SHUTT MCDANIEL                                 EMERY CELLI
                                                        BRINCKERHOFF ABADY
By:    s/Jack E. Cohoon                                 WARD & MAAZEL LLP
Jack E. Cohoon (Fed. ID No. 9995)                       Matthew D. Brinckerhoff*
912 Lady Street, 2nd Floor                              Jonathan S. Abady*
P.O. Box 1929                                           Debra L. Greenberger**
Columbia, South Carolina 29202                          Ananda V. Burra*
P: (803) 850-0912                                       600 Fifth Avenue, 10th Floor
F: (803) 904-7910                                       New York, New York 10020
jcohoon@burnetteshutt.law                               P: (212) 763-5000
                                                        F: (212) 763-5001
                                                        mbrinckerhoff@ecbawm.com
                                                        jabady@ecbawm.com
                                                        dgreenberger@ecbawm.com
                                                        aburra@ecbawm.com

                                                        FREE SPEECH FOR PEOPLE
                                                        John Bonifaz***
                                                        Gillian Cassell-Stiga**
                                                        Ben Clements**
                                                        Ronald Fein**
                                                        1320 Centre Street, Suite 405
                                                        Newton, Massachusetts 02459
                                                        (617) 249-3015
                                                        jbonifaz@freespeechforpeople.org
                                                        gillian@freespeechforpeople.org
                                                        bclements@freespeechforpeople.org
                                                        rfein@freespeechforpeople.org

                                                        Attorneys for Plaintiff


*Admitted pro hac vice
**Motions for admission pro hac vice pending
***Motions for admission pro hac vice forthcoming




                                             6
